Citation Nr: 1009884	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-34 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected seizure disorder, 
grand mal type.

3.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected seizure disorder, grand mal 
type.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to service-
connected disabilities and if so, is service connection 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2005, a statement of the 
case was issued in November 2006, and a substantive appeal 
was received in December 2006.  

The issues of service connection for a lumbar spine 
disability, headaches, vertigo, and a right knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied 
entitlement to service connection for a right knee 
disability, the Veteran did not appeal.

2.  In April 2004, the Veteran filed a request to reopen his 
claim.

3.  Additional evidence received since the April 2003 rating 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
right knee disability, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the claim of service connection will be addressed 
in a future merits decision after action is undertaken as 
directed in the remand section of this decision.   

New & Material Evidence Criteria & Analysis

By rating decision in April 2003, the RO denied service 
connection for a right knee disability.  The Veteran did not 
file a notice of disagreement with the April 2003 rating 
decision.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the Veteran did not file a notice of disagreement in 
response to the April 2003 rating decision, the April 2003 
rating decision became final.  The Veteran subsequently 
requested that his claim be reopened.  The RO initially 
denied the request to reopen and the present appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)). The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in April 2004); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In April 2004, the Veteran filed a claim to reopen 
entitlement to service connection for a right knee 
disability.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the rating decision in April 2003.  

At the time of the April 2003 decision, the Veteran's service 
treatment records were on file.  In addition, VA outpatient 
and private treatment records, as well as VA examinations, 
were of record.  Based on that evidence, the RO denied 
service connection for a right knee disability.  It found no 
evidence linking a right knee disability to military service.  

Evidence received since the April 2003 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted a private opinion 
from Dr. B.B.-Y.L. dated in April 2004 reflecting Dr. B.B.-
Y.L.'s opinion that the Veteran's right knee disability was 
acquired when he was a paratrooper in the U.S. Army 
approximately 15 years earlier.  This opinion bears directly 
and substantially on the question before the Board, that is, 
whether the Veteran has a right knee disability that is 
related to service.  Hence, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, Dr. B.B.-Y.L.'s opinion satisfies the 
materiality requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the Board decision in April 2003.  As such, the 
Veteran's claim is reopened.  However, before the Board may 
proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.


REMAND

The Veteran contends that he incurred back and right knee 
disabilities as a result of service-connected disabilities.  
The Veteran contends that he incurred headaches and vertigo, 
specifically as a result of service-connected seizure 
disorder, grand mal type.  A March 1994 RO decision granted 
service connection for a seizure disorder.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
lumbar spine disability.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination findings and review of the 
record, the examiner(s) should offer 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that a lumbar spine 
disability, if diagnosed, is causally 
related to the Veteran's active duty 
service.  If not, whether it is at least 
as likely as not (a 50 percent or greater 
probability) that a lumbar spine 
disability was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected disabilities.  A 
rationale for such opinions should be 
furnished. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
headaches.  The claims folder must be 
made available to the examiner(s) for 
review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that headaches, if diagnosed, are 
causally related to the Veteran's active 
duty service.  If not, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that headaches were 
caused or aggravated (permanently 
worsened) by the Veteran's service-
connected seizure disorder.  A rationale 
for such opinions should be furnished.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
vertigo.  The claims folder must be made 
available to the examiner(s) for review.  
Based on the examination findings and 
review of the record, the examiner(s) 
should offer opinions as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that vertigo, if 
diagnosed, is causally related to the 
Veteran's active duty service.  If not, 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that vertigo was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected seizure disorder.  A 
rationale for such opinions should be 
furnished.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right knee disability.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a right knee disability, if 
diagnosed, is causally related to the 
Veteran's active duty service.  If not, 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a right knee disability was caused 
or aggravated (permanently worsened) by 
the Veteran's service-connected 
disabilities.  A rationale for such 
opinions should be furnished.

5.  The RO should then review the 
expanded record and re-adjudicate the 
issues of service connection.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


